(Case governed by opinion in Massasoit Housing Corporation v.  Town of North Kingstown et al., 75 R.I. 211.)
This cause is before us on complainant's appeal from a decree of the superior court denying certain relief pursuant to the trial justice's construction of an agreement between the parties dated November 3, 1943. The complainant, a Rhode Island corporation, prior to the commencement of this suit was engaged in the construction of houses in the town of North Kingstown under the provisions of a federal housing act, and had installed a water system to connect these houses with the town's water supply in accordance with an agreement substantially similar to that made by the Massasoit Housing Corporation with the town, which agreement was involved in the case of Massasoit HousingCorp. v. Town of North Kingstown, 75 R.I. 211.
These cases were tried separately in the superior court, but were argued together before this court. The issue in each case depended upon the construction of a certain agreement. The agreements were made separately, on different dates, and involved different amounts, but the provisions which the court was asked to construe and upon which relief was prayed for were essentially the same in each agreement. However, in the instant cause the decree appealed from denied to the complainant the relief prayed for by the bill and ordered it to pay certain sums *Page 219 
of money to the respondents, whereas in the Massasoit HousingCorp. case the decree appealed from granted the prayer of the complainant for similar relief.
Counsel for each party argued before us that the two decrees are inconsistent; that both cannot be right as they construe similar agreements differently; and that the decision of this court in one case is determinative of the other.
We agree with these contentions. In the circumstances the instant case is governed by the opinion which we have this day filed in the case of Massasoit Housing Corp. v. Town of NorthKingstown, supra, affirming the decree appealed from and denying and dismissing the respondents' appeal.
The complainant's appeal is sustained, the decree appealed from is reversed, and the cause is remanded to the superior court for further proceedings.